Citation Nr: 0424516	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from April 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 RO rating decision which denied 
service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD due to his combat 
experiences in Vietnam.  His DD Form 214 (Report of Transfer 
or Discharge) shows that he served in the Republic of Vietnam 
and his MOS (military occupational specialty) was light 
weapons infantryman.  Also, there is a notation of "CIB" 
(presumably Combat Infantryman Badge) under the decorations 
and medals section.  The Board notes that the notation of CIB 
appears to be a later addition to the DD Form 214 and is in a 
different typeface than the rest of the print on the form.  
In order to clarify this later notation of CIB, the RO should 
obtain the veteran's service personnel records, specifically 
including the DA Form 20.

In support of his claim, the veteran submitted a January 2003 
report from a private forensic psychiatric, Fabio H. Lugo 
Gutierrez, M.D., who examined the veteran and opined that the 
veteran had a severe and chronic neuropsychiatric disability 
related to his military service.  Dr. Lugo Gutierrez 
diagnosed PTSD related to combat, major depression, and 
schizophrenia.  In August 2003 the veteran underwent a VA 
examination and the examiner indicated that the veteran did 
not fulfill the diagnostic criteria for PTSD.  The diagnoses 
included schizophrenia, chronic, undifferentiated type.  
Neither Dr. Lugo Gutierrez or the VA examiner have 
specifically explained how the veteran either fulfills or 
fails to fulfill the diagnostic criteria for a diagnosis of 
PTSD.  Therefore, complete treatment records for the veteran 
should be obtained from Dr. Lugo Gutierrez.  Moreover, the 
veteran should be scheduled for another VA psychiatric 
examination, by a psychiatrist who has not yet examined him, 
in order to clarify what findings (or lack of findings) show 
that the veteran meets (or does not meet) the criteria for a 
diagnosis of PTSD.

The Board also notes that in the January 2003 report from Dr. 
Lugo Gutierrez, it was noted that the veteran received Social 
Security disability benefits since 1983 due to a chronic 
nervous condition.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that where there has 
been a determination that the veteran is entitled to SSA 
benefits, the records concerning that decision are often 
needed by the VA for evaluation of pending claims, and must 
be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Therefore, the medical records from SSA pertaining 
to any original or continuing award of disability benefits 
should be requested and associated with the claims file.  In 
the January 2003 report from Dr. Lugo Gutierrez it was also 
noted that in 1996 the veteran began outpatient psychiatric 
treatment at the VA Ponce Outpatient Clinic (Ponce OPC) for 
PTSD.  It appears that treatment records for the veteran from 
the Ponce OPC have been obtained from October 2000 to April 
2003 only.  Complete and current treatment records for the 
veteran for PTSD should be obtained from the Ponce OPC.

Accordingly, this case is remanded for the following:

1.  The RO should request that the 
veteran provide the names and addresses 
of all medical care providers who have 
treated him for PTSD since his separation 
from service.  After securing the 
necessary releases, the RO should obtain 
copies of these records.  This should 
specifically include complete treatment 
records from Dr. Lugo Gutierrez as well 
as treatment records from the Ponce 
Outpatient Center from 1996 to the 
present, excluding any such records that 
have been previously assocated with the 
claims file.  A negative response should 
be requested if such records are not 
available.

2.  The RO should obtain the veteran's 
service personnel records, to 
specifically include his DA Form 20.

3.  The RO should obtain, with assistance 
from the veteran as needed, copies of his 
medical records relating to the grant of 
Social Security disability benefits.

4.  The RO should schedule the veteran 
for a comprehensive psychiatric 
examination by a psychiatrist who has not 
yet examined the veteran, to determine 
the nature and extent of any psychiatric 
disorder.  All indicated tests must be 
conducted.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  The examiner should 
specifically discuss the medical report 
by Dr. Lugo Gutierrez which diagnoses 
PTSD.  If PTSD is diagnosed, the criteria 
upon which such diagnosis is made, 
including identification of the 
stressor(s) should be provided.  Any 
diagnosis of PTSD must be based on the 
diagnostic criteria set forth in the DSM 
most favorable to the veteran.  A 
complete rationale for any opinion 
expressed must be provided.  

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2003).  

6.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


